FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IAN A. McELROY,                                   No. 09-35151

               Plaintiff - Appellant,             D.C. No. 6:00-cv-06318-HO

  v.
                                                  MEMORANDUM *
CITY OF CORVALLIS, a Municipal
Corporation of the State of Oregon; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael R. Hogan, District Judge, Presiding

                               Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Ian A. McElroy appeals pro se from the district court’s judgment dismissing

his action as a sanction under Federal Rule of Civil Procedure 37(b) for failure to

comply with discovery orders. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Payne v. Exxon Corp., 121 F.3d 503, 507 (9th

Cir. 1997). We affirm.

      The district court did not abuse its discretion by dismissing the action after

finding that McElroy’s failure to comply with its discovery orders indicated

willfulness and bad faith and after properly considering the pertinent factors for

determining whether to dismiss under Rule 37. See id. at 507-08.

      McElroy’s remaining contentions are unpersuasive.

      McElroy’s request for judicial notice is granted.

      AFFIRMED.




                                          2                                     09-35151